Citation Nr: 1201463	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-24 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus (exclusive of the period from February 16, 2011 through May 31, 2011, when a temporary total rating was assigned).  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and/or bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims.

In a July 2011 rating decision, the RO granted a 100 percent temporary total rating for bilateral pes planus from February 16, 2011 through May 31, 2011, under the provisions of 38 C.F.R. § 4.30, on the basis of surgery requiring convalescence.  See 38 C.F.R. § 4.30 (2011).  The 10 percent rating was resumed, effective June 1, 2011.  

In September 2011, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is of record.   

During the September 2011 hearing, the Veteran indicated his intention to file a notice of disagreement as to the July 2011 rating decision, insofar as that decision denied ratings in excess of 10 percent for his right and left knee disabilities.  A notice of disagreement (NOD) must be filed with the VA office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2011); see also Hamilton v. Brown, 39 F.3d 1574, 1582-85 (Fed. Cir 1994); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  Accordingly, the transcript of the Veteran's September 2011 Board hearing cannot be accepted as an NOD with the July 2011 denials of ratings in excess of 10 percent for his right and left knee disabilities; however, this matter is referred to the RO for appropriate action.  The Veteran is advised that, if he wishes to appeal the July 2011 denial of ratings in excess of 10 percent for his right and left knee disabilities, he should file a notice of disagreement with the RO.   

Also during the September 2011 Board hearing, the Veteran asserted that, in addition to pes planus, he had other foot conditions which were related to service or to his service-connected bilateral pes planus, to include arthritis, bunions, and warts.    The issue of entitlement to service connection for bilateral foot disabilities other than pes planus, to include arthritis, bunions, and warts, to include as secondary to service-connected bilateral pes planus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The Veteran contends that his service-connected bilateral pes planus is more disabling than indicated by the assigned rating.  Additionally, he asserts entitlement to service connection for a low back disability on a direct basis and as secondary to service-connected bilateral pes planus and/or bilateral knee disabilities.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

Bilateral Pes Planus

The Veteran was most recently afforded VA examinations to evaluate his bilateral pes planus in February 2010 and January 2011.  The February 2010 VA examiner documented the Veteran's complaint of increasing "constant pain with increased frequency, duration, and intensity of flare-up pain."  The Veteran reported that his activities of daily living were affected and that he "has flare-up pain every day that is severe, 10/10 and will last all day.  It affects standing to less than 30 minutes or walking more than 50 yards."  The examiner diagnosed the Veteran with mild pes planus but also noted diagnoses of bilateral fifth phalanx hammertoes, bilateral onychomycosis of the toenails, bilateral hallux rigidus of the first metatarsal phalangeal joints, and bilateral plantar fasciitis.  The January 2011 VA examiner documented similar diagnoses as well as a diagnosis of degenerative joint disease.  

VA treatment records demonstrate that the Veteran had surgery on his left foot in February 2011 (for which he has been granted a temporary total rating, as indicated in the introduction).  During the September 2011 hearing, the Veteran testified that he was scheduled for surgery on his right foot at the Columbia VA Medical Center (VAMC) in October 2011.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  In light of the evidence of left foot surgery in February 2011, and the Veteran's report that he would be undergoing right foot surgery in October 2011, to ensure that the record reflects the current severity of bilateral pes planus, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

In addition to the diagnoses of bilateral pes planus, the record reflects that the Veteran has several other diagnosed disorders regarding his feet, including hammertoes, hallux rigidus, bilateral plantar fasciitis, hallux valgus, and degenerative joint disease.  In evaluating the service-connected bilateral pes planus, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected bilateral pes planus from those attributable to any other disability that is not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, the Veteran testified and submitted evidence that he is currently participating in the Vocational Rehabilitation and Employment (VR&E) independent living program.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Low Back Disability

The Veteran has asserted entitlement to service connection for a low back disability on both direct and secondary bases.  The Veteran was afforded a VA examination in February 2010 as to his claim.  The February 2010 examiner diagnosed the Veteran with lumbar spondylosis and indicated, "[i]t is my opinion that the current diagnosis is less likely than not a result of his military service.  I did not find any evidence in service of a documented chronic condition or complaints of his thoracic or lumbar spine."  As to the issue of secondary service connection, the examiner indicated only, "[i]t is my opinion that it is less likely than not that his current condition of lumbar spondylosis with spasm is secondary to his service-connected knee conditions but his nonservice-connected hip conditions causing antalgic gait."  The examiner also provided a March 2010 addendum opinion in which he further noted, "[a]s outlined in [the February 2010] report, I did not find any evidence in the service of a documented chronic condition or complaints of his thoracic and lumbar spine.  It is less likely than not that his current lumbar spondylosis with spasm is secondary to his service-connected knee conditions.  It is my opinion based on a review of the entire claims file and clinical exam that his 10% evaluation for pes planus, which is deemed mild, is less likely than not to cause secondary spinal spondylosis."

Although arguably sufficient as to the issue of direct service connection, the VA examiner's February 2010 and March 2010 opinions as to secondary service connection were rendered without rationale beyond a notation of claims folder review and clinical examination.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that in assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits); see also Prejean v. West, 13 Vet. App. 444, 448-449 (2000) (holding that other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Critically, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993).

There are no other competent opinions concerning the issue of medical nexus.  Thus, this claim presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern medical nexus and must be thoroughly addressed by an appropriately qualified VA examiner.  Accordingly, the claims file should be returned to the February 2010 VA examiner to obtain a supplemental opinion which includes a clearly-stated rationale for any opinions expressed.  In providing this opinion, the examiner should consider and address the Veteran's assertion, made during the September 2011 hearing, that he started to experience some lower back pain in service.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the February 2010 VA examiner is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in June 2011. On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records from the Columbia VAMC, dated since June 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral pes planus and/or a low back disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records of treatment from the Columbia VAMC, dated since June 2011, to specifically include any records regarding right foot surgery in October 2011.  

2. Associate with the claims file the Veteran's VA vocational rehabilitation folder.

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should render an opinion as to whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The physician should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.  The examiner should additionally address the impact, if any, of the Veteran's bilateral pes planus on his employability.  

The physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected bilateral pes planus from those attributable any other disability that is not service-connected.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected bilateral pes planus.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file, forward the claims file to the nurse practitioner that conducted the February 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that was caused or aggravated by service-connected bilateral pes planus and/or his service-connected knee disabilities.  

In providing this opinion, the examiner should consider and address the Veteran's assertion, made during the September 2011 hearing, that he started to experience some lower back pain in service.  

The examiner must provide a complete rationale for each opinion expressed.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

